Citation Nr: 0712274	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  96-28 714	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.




WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant is a veteran who served on verified active duty 
from October 1979 to October 1981, from June 1982 to February 
1985, and active duty for training (ACDUTRA) from November 
1986 to May 1987.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  In May 2000, the 
veteran was afforded a hearing before a decision review 
officer (DRO) at the RO.  (A previous RO hearing could not be 
transcribed.)  In November 2002, the Board undertook 
development under authority then in effect.  In December 2003 
and September 2005, the case was remanded for additional 
development of the evidence.


FINDING OF FACT

A variously diagnosed psychiatric disorder was not manifested 
during the veteran's active service or in his first 
postservice year, and is not shown to be related to his 
taking Accutane during service or to any other event therein. 


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.384 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision (as his 
claim originated in 1995, prior to enactment of the VCAA), 
May 2004, January 2005, and October 2005 letters provided 
certain essential notice prior to the readjudication of his 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  These letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claim.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating a variously diagnosed 
psychiatric disorder, or those governing effective dates of 
awards, he is not prejudiced by lack of such notice (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA psychiatric examinations in June 1996 
and April 2000 and a VA psychological opinion in June 2006.  
The Board notes that its September 2005 remand instructed the 
RO to obtain a VA psychiatric examination; however, in April 
2006, the veteran indicated that he would be unable to attend 
a VA examination because he was in federal prison.  A remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  While the remand orders 
have not been specifically complied with, the Board finds 
that the June 2006 records review and opinion by a VA 
psychologist substantially complied with these remand orders, 
as arranging an examination of the veteran is not a 
possibility.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such psychosis shall be presumed to have been 
incurred in service even though there is no evidence of it 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  During the pendency of this 
appeal, 38 C.F.R. § 3.384 was added to further define a 
"psychosis" to include brief psychotic disorder; delusional 
disorder; psychotic disorder due to general medical 
condition; psychotic disorder not otherwise specified; 
schizoaffective disorder; schizophrenia; schizophreniform 
disorder; shared psychotic disorder; and substance-induced 
psychotic disorder.  Id. (effective August 28, 2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, as the veteran's claims file is 
voluminous, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim. 

The veteran alleges that his treatment with Accutane during 
service caused his psychosis.  He has also stated that he was 
declared insane because he blew the whistle on an Army 
Reserve pay fraud conspiracy that he witnessed during his 
1986 to 1987 period of ACDUTRA.  He has stated that he has 
been blacklisted by Government officials who are conniving 
with Filippino organized crime syndicates, including a 
veterans' claims examiner.  
On May 1981 service entrance examination, it was noted the 
veteran had chronic acne scarring.  He had been taking 
tetracycline to treat his acne since 1972.  He denied any 
family history of psychosis.  Service medical records 
indicate he was placed on a course of Accutane from June to 
October 1984.  Treatment records during this time period do 
not indicate he suffered from any side effects from the 
medication.  A September 1984 interim medical examination 
report specifically states that he had experienced good 
results from the Accutane and that he had not had any 
chemical or physical side effects.  An August 1987 separation 
examination report shows a normal psychiatric clinical 
evaluation.  

Service personnel records indicate the veteran's specialty 
was as a pilot and warrant officer.  He received good 
performance reviews early in his military service.  While he 
was taking Accutane he was medically disqualified from 
performing flight duties and could not participate in any 
tactical training conducted by his unit.  His performance 
reviews began to decline and he apparently declared himself a 
conscientious objector and asked to be released from the 
military.  A July 1984 letter indicates he requested an early 
discharge of March 1, 1985 because he was having difficulty 
adapting to military life and that he had business 
opportunities and family and friends in Washington State and 
believed he would have a better life there.  Approvals of his 
request for discharge indicate the veteran exercised poor 
judgment and a lack of tact in dealing with senior officers 
and his proficiency had not developed as expected.  A 
November 1984 Personnel Action document indicates the 
veteran's request for release from active duty had been 
approved and the veteran stated that since he had "applied 
for conscientious objector status Command repercussion ha[d] 
made further service no benefit to taxpayers nor" the 
veteran and that he wanted to be discharged in February 1985.  
A February 1985 personnel record indicates the veteran's 
ability to make sound professional judgments had been 
hindered due to his personal feelings toward the military.  
DD Form 214 from this period of service indicates the veteran 
had an honorable discharge and was discharged by request and 
for miscellaneous personal reasons.  

A May 1986 service personnel record shows that an 
investigation was completed into the veteran's prior status 
as a conscientious objector.  The veteran told the 
investigator that his conscientious objector application had 
been dropped.  The investigation report concludes that if it 
had been determined that he had previously been a 
conscientious objector, then the Top Secret clearance he was 
given for this period of ACDUTRA would have been withdrawn.  

A February 1989 VA examination report (for an unrelated 
claim) reports that clinical psychiatric and personality 
examinations were normal.  

A 1992 newspaper article shows the veteran had been a member 
of the Rainbow family for the most recent three years.  He 
had recently quit the group after a man who had attacked him 
had been released from prison.  He indicated that the group 
contained an "inner circle of toughs who abuse alcohol, 
drugs, and sex" and that his guitar and bible did not "pack 
enough punch to battle" this inner circle.

A September 1995 letter from the veteran states that he got 
out of service in February 1985 due to a personality conflict 
with two of his superior officers and that he dropped into a 
severe depression after he was discharged.  

A February 1995 VA treatment record shows a diagnosis of 
bipolar disorder.  

A May 1995 Social Security Administration (SSA) decision 
granted the veteran SSA benefits for bipolar disorder with 
mood congruent psychotic features and determined he had been 
under a disability since August 20, 1990.  Medical treatment 
records submitted in support of the veteran's SSA claim show 
treatment for bipolar disorder and schizophrenia, but do not 
indicate a relationship between these diagnoses and military 
service or use of Accutane. 

In his February 1996 notice of disagreement and May 1996 VA 
Form 9, the veteran states that his mental condition is shown 
by his use of Accutane, being grounded for six months, 
frequent visits to the chaplain, and a marked personality 
shift noted by company personnel that was shown on his failed 
application for conscientious objector status.  

On June 1996 VA psychiatric examination, the veteran reported 
that he was normal until he began treatment with Accutane, 
when he began "having mood swings, fatigue, hair loss, out 
of body experiences when going to sleep, erectile 
dysfunction, lucid dreaming, difficulty with concentration 
and racing thoughts."  He started to believe he was the new 
Messiah and filed for conscientious objector status and early 
discharge from service.  When he was told a hearing was not 
required for his request, he dropped his application.  He 
said he was very depressed after his discharge, but emerged 
from the depression by becoming more active and joining 
groups, enrolling in college, and reapplying for service in 
December 1985.  During his next tour of duty in 1986, he blew 
the whistle on corruption in the financial office to which he 
was assigned for ACDUTRA and received an automatic discharge 
at the end of his duty term.  He described a history of being 
hospitalized in mental institutions and committing various 
crimes since September 1992.  A diagnosis of bipolar disorder 
with psychotic features was provided.  A July 1996 addendum 
by the VA examiner states that Accutane can cause emotional 
instability and depression, but indicates the examiner could 
not conclude whether or not the veteran's condition was due 
to Accutane.  

A December 1996 letter from psychologist R. M. S. reports the 
veteran's history of taking Accutane and experiencing 
psychiatric related symptoms, but does not indicate a link 
between the Accutane and the diagnosed disability of bipolar 
disorder.  

A December 1996 letter from the VA psychiatrist who completed 
the June 1996 VA examination states he had been treating the 
veteran for six months and had concluded that his contentions 
that Accutane had caused his psychosis could not be dismissed 
as false.  He spoke to a woman from Roche Pharmaceuticals who 
told him that out of 1.5 million people who took Accutane 
there was one case of depression with suicidal ideation, two 
cases of psychosis, one case of mania, two cases of 
schizophrenic reactions, one case of hysterical conversion, 
and one case of delusional disorder.  [Reports from Roche 
Pharmaceuticals of these cases are of record.]  The 
psychiatrist concluded from these statistics that it was 
possible that the veteran's psychiatric symptoms were due to 
Accutane treatment.  

Copies of the Physician's Desk Reference submitted by the 
veteran indicate that Accutane may cause depression, 
psychosis, and rarely suicidal ideation, suicide attempts, 
and suicide.  It also states that discontinuation of Accutane 
may be insufficient and further evaluation may be necessary.  

On April 2000 VA psychiatric examination, the examiner 
reviewed the veteran's claims file and examined him.  He 
noted the veteran was delusional during the examination and 
displayed thought disorganization.  The veteran reported that 
"his life was destroyed because he was given a waiver to 
fly."  Being placed in a job for which he was not suited led 
to his poor performance, an increase in his acne, and the 
ultimate deterioration of his life.  He indicated that 
Accutane should not be blamed for his problems and that it 
was being used by the government as a red herring.  The 
veteran described other delusions, such as people reading his 
mind and hearing voices.  The diagnosis was schizophrenia, 
chronic, undifferentiated and the examiner stated he 
concurred with the veteran that Accutane was not in any way 
related to his medical or psychiatric problems and that his 
delusions about his acne were part of his chronic 
schizophrenia diagnosis.

At the May 2000 DRO hearing, the veteran reported how his 
life was ruined when he was provided with a waiver to fly 
even though he had acne.  He also indicated that he was never 
a conscientious objector, but that the psychosis caused by 
Accutane made him say he was one.  

October 2003 to September 2005 treatment records from the 
Medical Center for Federal Prisoners show diagnoses of 
bipolar disorder with psychotic features.  

In June 2006, a VA psychologist reviewed the claims file and 
opined that the veteran had a clear cut psychosis.  While the 
exact nature of the psychosis had been debated, with some 
medical treatment providers calling it bipolar disorder and 
others calling it schizophrenia, he indicated there was no 
question that the veteran displayed paranoid mentation and 
significant grandiosity and had been seen as psychotic since 
1991.  The examiner noted the veteran's 1984 treatment for 
Accutane and stated that the evidence was not compelling to 
show that "he had anything resembling a psychotic process 
within a year of his discharge."  While acknowledging the 
evidence linking Accutane to psychiatric symptoms, he found 
that there was no evidence that there could be a long period 
of time between the discontinuation of Accutane and the 
subsequent development of psychiatric symptoms.  He concluded 
that there was not compelling evidence that the veteran's 
current medical disorder occurred within one year of his 
separation or that Accutane was its cause.

The evidence of record shows the veteran currently has 
various diagnoses of bipolar disorder with psychotic features 
and schizophrenia.  Because of these various diagnoses, it is 
not clear whether his psychiatric disorder is a psychosis as 
defined by 38 C.F.R. § 3.384.  This section does not include 
bipolar disorder as a psychosis warranting presumptive 
service connection, but does include schizophrenia.  
Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the veteran's disability picture 
satisfies the regulatory definition of psychosis in § 3.384, 
and that he would be eligible for presumptive service 
connection for such disease if other requirements were 
satisfied.  However, the other requirements are not 
satisfied, as the competent medical evidence of record does 
not show that the veteran's psychosis manifested to a degree 
of 10 percent within one year from the termination of his 
service.  Medical evidence of record reflects that the 
veteran's current psychiatric disability was first manifested 
in 1990, three years after his May 1987 discharge from 
service (ACDUTRA).  Consequently, service connection for a 
psychosis on a presumptive basis is not warranted.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309, 3.384.

The veteran alleges that his psychiatric disorder began as a 
result of treatment with Accutane in 1984.  The Board notes 
that there is some indication from the record that the 
veteran experienced some personality changes and conflicts 
with authority during the period of time when he was taking 
Accutane, including applying for conscientious objector 
status.  While he has indicated that he dropped his 
conscientious objector application, he did voluntarily 
request to be released from the military for various personal 
reasons during this time frame.  Service personnel records 
indicate his request was approved because his performance was 
not at an adequate level and there was no indication it would 
improve.  However, the veteran subsequently re-enrolled in 
the reserves and was on ACDUTRA in 1986 and 1987.  While he 
has stated that he went into a deep depression for a while 
after his 1985 discharge, he has also stated that he emerged 
from this depression and he has not indicated that he had any 
psychotic episodes during the period from February 1985 to 
his entrance into ACDUTRA in November 1986.  

The preponderance of the competent medical evidence shows 
that Accutane was not the cause of the veteran's current 
psychosis.  A December 1996 letter from the June 1996 VA 
examiner indicates that it is possible that the veteran's 
psychiatric symptoms were due to Accutane treatment.  
However, subsequent April 2000 and June 2006 VA opinions 
conclude that Accutane is not related to his current 
psychiatric symptoms.  The April 2000 VA psychiatrist stated 
that the veteran's delusions about his acne were caused by 
his schizophrenia, and did not cause his psychiatric 
disorder, while the June 2006 VA psychologist noted that 
while there is evidence Accutane can cause psychiatric 
symptoms in some people, there was no compelling evidence 
that there could be a long period of time between the 
discontinuation of Accutane and the subsequent development of 
psychiatric symptoms.  Here, there was a period of about six 
years between when the veteran ceased treatment with Accutane 
and when he began exhibiting psychotic symptoms.  Hence, in 
weighing the probative value of these three opinions, the 
Board finds that the April 2000 and June 2006 opinions have 
more probative value than the December 1996 opinion.  The 
Court has held that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The December 1996 letter is 
speculative as it finds that it is "possible" that Accutane 
could have caused the veteran's psychiatric disorder.  In 
contrast, the April 2000 and June 2006 VA opinions state that 
Accutane is not "in any way related" to his current 
psychiatric disorder and that there is no "compelling 
evidence" that Accutane caused the disorder.  These opinions 
are phrased in terms of greater certainty and have more 
probative value then the December 1996 letter.

The veteran also alleges that the fact that he received a 
waiver allowing him to fly even though he was being treated 
for acne began his psychiatric problems and that his 
witnessing government fraud during his 1986 to 1987 ACDUTRA 
contributed to his psychiatric symptoms.  However, the 
competent medical evidence of record does not support these 
allegations.  The June 2006 VA examiner reviewed the 
veteran's claims file and essentially concluded that his 
current psychiatric disorder was not related to any event in 
service.  There is no contrary medical opinion of record 
regarding a nexus between events in service and the veteran's 
current psychiatric disorder. 

Hence, the preponderance of the evidence is against the 
veteran's claim that his variously diagnosed psychiatric 
disorder is related to his treatment with Accutane or is 
otherwise related to his service, and the claim must be 
denied.


ORDER

Service connection for a variously diagnosed psychiatric 
disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


